         Case 8:17-cv-01596-PJM Document 185 Filed 07/28/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



 THE DISTRICT OF COLUMBIA, et al.,

                                              Plaintiffs,

 v.                                                                    No. 8:17-cv-1596-PJM
 DONALD J. TRUMP, in his official capacity
 as President of the United States and in his individual
 capacity,

                                                Defendant.

                    DEFENDANT’S REQUEST FOR A RULING ON
                PLAINTIFFS’ STIPULATION OF VOLUNTARY DISMISSAL

        Plaintiffs seek to dismiss the President in his individual capacity under Rule 41(a)(1)(A)(i) with

a notice of voluntary dismissal, Doc. 182, and the President argues that the notice is deficient, Doc.

183. Plaintiffs have responded that their notice is valid, it “was self-executing,” and it needs no explicit

approval from the Court to effect a dismissal. Doc. 184, at 1. Under the Plaintiffs’ view, then, the

President has already been dismissed in his individual capacity, and the time for the President to file a

notice of appeal began running the moment they filed the notice on July 17.

        The President disagrees with the Plaintiffs’ position. A notice of dismissal is not invariably

automatic. Courts necessarily retain and exercise the power to ensure any notice meets the rule’s basic

requirements—for example, that it was filed before an answer or motion for summary judgment. See

Robinson v. Robinson, No. 13-cv-5275, 2015 WL 224629, at *1-*2 (D.N.J. Jan. 15, 2015); see also, e.g., Elat

v. Ngoubene, 993 F. Supp. 2d 497, 519 (D. Md. 2014); Garber v. Chicago Mercantile Exchange, 570 F.3d

1361, 1364 (Fed. Cir. 2009). But the President understands that the Court may agree with Plaintiffs

and, accordingly, conclude that their notice was valid and take no further action. But if it does, the

President will have no way of knowing of the Court’s decision; the notice would already have dismissed


                                                      1
          Case 8:17-cv-01596-PJM Document 185 Filed 07/28/20 Page 2 of 3



him without any further action needed. As a result, the President respectfully requests an express

ruling on the issue by August 10th, 2020 to preserve his appellate rights. At the very least, if the Court

agrees with Plaintiffs, the President respectfully requests a “marginal order” approving the Plaintiffs’

notice, as is the “practice[] in this district.” Omega U.S. Ins., Inc. v. Pennsylvania Nat. Mut. Cas. Ins. Co.,

11-cv-2297, 2012 WL 115422, at *4 (D. Md. Jan. 13, 2012).

                                                           Respectfully submitted,

                                                           /s/ William S. Consovoy                     .
                                                           William S. Consovoy (No. 20397)
                                                           Thomas R. McCarthy
                                                           Bryan Weir
                                                           CONSOVOY MCCARTHY PLLC
                                                           1600 Wilson Blvd., Suite 700
                                                           Arlington, VA 22209
                                                           T: (703) 243-9423
                                                           F: (703) 243-8696
                                                           will@consovoymccarthy.com

                                                           Patrick Strawbridge
                                                           CONSOVOY MCCARTHY PLLC
                                                           Ten Post Office Square
                                                           8th Floor South PMB #706
                                                           Boston, Massachusetts 02109
                                                           T: (617) 227-0548


July 28, 2020                                              Attorneys for Defendant in his individual capacity




                                                      2
          Case 8:17-cv-01596-PJM Document 185 Filed 07/28/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I certify that on July 28, 2020, I electronically filed this document with the Clerk of Court for

the U.S. District Court for the District of Maryland using the CM/ECF system, which will send

notification of the filing to all counsel.


                                                        /s/ William S. Consovoy                     .
                                                        William S. Consovoy

                                                        Attorney for Defendant in his individual capacity
